Case: 12-14492     Date Filed: 05/09/2013    Page: 1 of 3


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT

                          ___________________________

                                 No. 12-14492
                             Non-Argument Calendar
                          __________________________

                    D. C. Docket No. 2:11-cv-00338-JES-SPC

GEORGE BRINCKU,
individually and on behalf of all others similarly situated,
BRENDA BRINCKU,
individually and on behalf of all others similarly situated,

                                                                Plaintiffs-Appellants,


LYDIA GARCIA, etc., et al.,

                                                                          Plaintiffs,
                                        versus

NATIONAL GYPSUM COMPANY,
a Delaware Corporation,
BANNER SUPPLY COMPANY,
a Florida corporation,

                                                               Defendants-Appellees.

                          __________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         __________________________
                                  (May 9, 2013)
               Case: 12-14492     Date Filed: 05/09/2013    Page: 2 of 3


Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      The issues this appeal presents are framed by the parties thus:

 By the Appellants

      Did the district court impair Appellants’ fundamental rights to due process of

law under a Case Management Order and Rule 26(a)(2) of the Fed. R. Civ. P., in

denying Appellants any opportunity to submit rebuttal expert reports of expert

witnesses in addition to their initial expert reports, or to submit a revised expert

report of one of their initial expert witnesses, resulting in depriving Appellants of an

opportunity to rebut Appellee’s expert opinion that the district court relied upon in

granting Appellees’ motion for summary judgment?

 By the Appellee

       Issue 1: Whether the district court abused its discretion by enforcing its

case management orders and denying Plaintiffs’ motion for leave to designate

further expert witnesses in addition to the five that Plaintiffs had already identified,

where the request was made after extensive discovery was completed and the

parties’ expert reports had been exchanged, and two months after the already

extended deadline for expert disclosures had expired, and where Plaintiffs’



                                           2
              Case: 12-14492    Date Filed: 05/09/2013    Page: 3 of 3


motion offered nothing more than speculation about whether the proposed new

experts might develop testing results and opinions supportive of Plaintiffs’ claims.

      Issue 2: Whether the district court abused its discretion in enforcing its case

management orders by striking a new and untimely report from one of Plaintiffs’

originally designated expert witnesses that was first served after the close of all

discovery, after thirteen expert depositions and seven fact depositions were

completed, roughly four months after the already extended deadline for expert

disclosures expired, and just one week before the deadline for filing Daubert

motions and motions for summary judgment, where the untimely report asserted a

new causation theory not contained in any timely produced expert report, discovery

response, Federal Rule of Civil Procedure 26 disclosure, or Complaint, and where

the report containing the untimely opinion directly contradicted the expert’s

earlier sworn testimony.

       Both sides correctly agree that the standard of review is whether the District

Court abused its discretion in making the challenged rulings. Having considered

the parties’ briefs, we are satisfied that no abuse of discretion has been shown.

            AFFIRMED.




                                         3